Case 18-55697-lrc   Doc 384   Filed 06/02/21 Entered 06/02/21 17:22:09   Desc Main
                              Document     Page 1 of 4



             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE:
                                     Civil Action No.
Cassandra Johnson Landry,            18-55697-lrc

              Debtor


     CREDITOR VALERI BURNOUGH’S RESPONSE TO DEBTOR’S
               OBJECTION TO CLAIM NUMBER 3

      Judgment Creditor, Valeri Burnough, (hereinafter “Ms. Burnough”) through

the undersigned counsel states as follows:


   1. Counsel for Judgment Creditor learned of Ms. Burnough’s death on May 26,

      2021. Counsel has filed a suggestion of death on behalf of Ms. Burnough.


   2. On May 27, 2016, undersigned counsel filed a complaint on Ms. Burnough’s

      behalf against Debtor Cassandra Johnson Landry, Alliance for Change

      Through Treatment, LLC (“ACT”), and Attachment & Bonding Center of

      Atlanta, LLC (“ABC”) in the U.S. District Court for the Northern District of

      Georgia alleging violations of the Fair Labor Standards Act, 29 U.S.C. §

      201, et seq., 26 U.S.C. § 7434, and state-law claims for breach of contract,

      quantum meruit, and promissory estoppel.



                                        -1-
Case 18-55697-lrc   Doc 384   Filed 06/02/21 Entered 06/02/21 17:22:09    Desc Main
                              Document     Page 2 of 4



   3. The Parties to said lawsuit reached a settlement agreement before U.S.

      Magistrate Judge Justin S. Anand on November 29, 2017. A true and correct

      copy of the Court’s Minute Sheet evidencing the settlement agreement is

      attached as Exhibit A (Minute Sheet). The Court directed the parties to

      prepare and submit a formal settlement agreement.


   4. The Judgment Creditor’s Counsel submitted a settlement agreement draft to

      Debtor’s then-counsel who responded that Ms. Landry refused to sign and

      intended to renege on the settlement she had agreed to at the Mediation.


   5. On February 19, 2018, Undersigned counsel filed a Motion to Enforce and

      Approve Settlement as agreed to during Mediation (see Exhibit B).


   6. On March 22, 2018, U.S. District Court Judge Leigh Martin May issued an

      order granting Ms. Burnough’s Motion to Enforce and Approve the

      Settlement as agreed to (see Exhibit C).


   7. On March 26, 2018, the District Court entered a Judgment against Cassandra

      Johnson Landry, Alliance for Change Through Treatment, LLC and

      Attachment & Bonding Center of Atlanta, LLC, ruling that they were jointly

      and severally liable to Ms. Burnough in the amount of $30,000 (see Exhibit

      D).


                                        -2-
Case 18-55697-lrc   Doc 384   Filed 06/02/21 Entered 06/02/21 17:22:09   Desc Main
                              Document     Page 3 of 4



   8. Judgment Debtor Cassandra Johnson Landry (“Landry”) filed this

      Bankruptcy action on April 11, 2018, approximately 2 weeks after entry of

      the aforementioned Judgment.


   9. Having been found jointly and severally liable for the Judgment, Debtor

      Cassandra Johnson Landry is personally liable for this debt which remains

      due and owed. Landry has acknowledged the existence of this Judgement for

      the three years of her bankruptcy proceedings.


   10. Contrary to Judgment Debtor’s Objection, Ms. Burnough’s death does not

      extinguish Landry’s debt of $30,000 as determined by the U.S. District

      Court’s Decision and Order entered on March 26, 2018.


   11. Judgment Creditor further seeks interest on the original Judgment dated

      March 22, 2018 at federal statutory rate of 2.06%.


   12. Upon Ms. Burnough’s death her interest in the Judgment passed to her

      estate.


   13. Undersigned counsel on behalf of Creditor Valeri Burnough therefore

      requests that this Court overrule Debtor’s Objection to Claim Number 3.

      [Dkt. 366]




                                        -3-
Case 18-55697-lrc   Doc 384   Filed 06/02/21 Entered 06/02/21 17:22:09   Desc Main
                              Document     Page 4 of 4




      This 2nd day of June 2021.


                                              DELONG CALDWELL
                                              BRIDGERS FITZPATRICK &
                                              BENJAMIN, LLC

                                              s/ Charles R. Bridgers
                                              Charles R. Bridgers
                                              Georgia Bar No. 080791
                                              Michael A. Caldwell
                                              Georgia Bar No. 102775

101 Marietta Street                           COUNSEL FOR CREDITOR
Suite 2650                                    Valeri Burnough
Atlanta, Georgia 30303
404-979-3150
charlesbridgers@dcbflegal.com
michaelcaldwell@dcbflegal.com




                                        -4-
